     Case 2:20-cv-00605-TLN-GGH Document 14 Filed 06/10/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMMY MORGAN,                                     No. 2:20-cv-00605 TLN GGH P
12                       Petitioner,
13           v.                                         ORDER
14    T. TUSINO, Warden,
15                       Respondent.
16

17          Petitioner is a federal prisoner proceeding pro se with an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2241. Petitioner’s habeas petition seeks to challenge his 2019

19   conviction in the United States District Court for the Eastern District of California for possession

20   of a firearm by a felon. Petitioner has now filed a Notice of Erratum (ECF Nos. 8, 9), Motion for

21   Issuance of Subpoena Duces Tucem (ECF Nos. 10, 11), Motion for Reconsideration of the

22   undersigned’s May 1, 2020 order (ECF No. 12), and Motion for Emergency Hearing on

23   Petitioner’s Habeas Petition (ECF No. 13).

24   Motion for Reconsideration

25          On April 1, 2020, the undersigned issued findings and recommendations recommending

26   petitioner’s habeas petition be dismissed as duplicative based on petitioner’s pending habeas

27   petition in Morgan v. Tusino, 2:20-cv-00603-CKF challenging the same 2019 conviction. ECF

28   No. 5. Petitioner filed a motion to amend his habeas petition, however, the proposed amended
                                                       1
     Case 2:20-cv-00605-TLN-GGH Document 14 Filed 06/10/20 Page 2 of 3

 1   petition challenged the same 2019 conviction as his previous petition. Accordingly, on May 1,
 2   2020, the undersigned denied petitioner’s motion to amend. ECF No. 7. The undersigned further
 3   reminded petitioner he may file his motions or requests relating to his 2019 conviction in his
 4   pending habeas action in Morgan v. Tusino, 2:20-cv-00603-CKD. Id. Subsequently thereafter,
 5   petitioner filed the pending motion for reconsideration of the undersigned’s May 1 , 2020 order
 6   denying petitioner’s motion to file an amended petition. ECF Nos. 12. In his motion for
 7   reconsideration, petitioner argues his motion to amend sought to address unintentional errors
 8   made in the original petition and requests the court apply less stringent pleading standards in
 9   reconsidering its denial. However, petitioner’s attempts to amend his petition fail to address that
10   petitioner seeks to pursue on a duplicate habeas action. Petitioner has failed to demonstrate any
11   new or different facts or circumstances which did not exist or were not shown upon the prior
12   motion. See E.D. Local Rule 230(j). Accordingly, the motion for reconsideration is denied.
13   Motion for Issuance of Subpoena Duces Tecum
14           Petitioner is also seeking issuance of subpoenas duces tecum for documents relating to his
15   federal criminal case, including his plea agreement, presentence investigation report, “order in
16   criminal sentence procedure,” and the sentencing hearing transcript, ECF Nos. 10, 11. “The writ
17   of habeas corpus is not a proceeding in the original criminal prosecution but an independent civil
18   suit.” Riddle v. Dyche, 262 U.S. 333, 335-336, 43 S.Ct. 555, 555, 67 L.Ed. 1009 (1923). “A
19   habeas petitioner, unlike the usual civil litigant in federal court, is not entitled to discovery as a
20   matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904, 117 S. Ct. 1793, 1796–97, 138
21   L. Ed. 2d 97 (1997). Rule 6 of the Rules Governing § 2254 Cases provides discovery, at the
22   court’s discretion, and upon a showing of good cause. Id. However, here, discovery would not be
23   appropriate given this action is a duplicative later-filed action. Petitioner is reminded that any
24   motions are appropriately filed in his currently pending habeas case in Morgan v. Tusino, 2:20-
25   cv-00603-CKD.
26   ////
27   ////
28   ////
                                                          2
     Case 2:20-cv-00605-TLN-GGH Document 14 Filed 06/10/20 Page 3 of 3

 1   Motion for Emergency Hearing
 2          In addition, petitioner has filed a motion for an emergency hearing on his federal habeas
 3   petition. ECF No. 13. It appears petitioner is seeking an immediate evidentiary hearing on his
 4   habeas petition. However, because petitioner’s action is being dismissed as duplicative, an
 5   emergency hearing on the habeas petition is not warranted in this action.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. Petitioner’s motion for reconsideration of the undersigned’s May 1, 2020 order (ECF
 8   No. 12) is denied;
 9          2. Petitioner’s motion for issuance of subpoena duces tecum (ECF No. 10) is denied; and
10          3. Petitioner’s motion for emergency hearing (ECF No. 13) is denied.
11   Dated: June 10, 2010
                                                /s/ Gregory G. Hollows
12                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
